Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Claim Interpretation
With regards to the claim interpretation of claim(s) 1 and 4-7, applicant argues some of the claims include terms that would be understood by those skilled in the art and should not be interpreted under 35 USC § 112 (f). Applicant’s remarks and amendments have been fully considered, but are not found convincing. Applicant does not explicitly disclose which of the terms are considered the “some” that one of skill in the art would understand and applicant does not provide any type of clarifications with regards to the interpretation. The claim interpretation with regards to claim(s) 1 and 4-7 is maintained.

35 USC § 103
With regards to the 35 USC § 103 rejection of claim(s) 1, applicant argues the independent base claim as amended include previously indicated allowable subject matter and it’s intervening claims and the claim(s) should not be rejected under 35 USC § 103. Applicant’s remarks and amendments have been fully considered and are found convincing. The rejection under 35 USC § 103 with regards to claim(s) 1 has been withdrawn and claims 4-7 are allowable for at least being dependent upon claim 1. The prior art of record, either alone or in combination, fails to teach or suggest the inspection of the measurement target, at an inspection related to a height direction, on the basis of the height data generated by the computing processing part, and executes the inspection of the measurement target, at an inspection related to a horizontal 

< Remainder of Page Left Intentionally Blank >

Allowable Subject Matter
Claim(s) 1 and 4-7 is/are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record, either alone or in combination, fails to teach or suggest the inspection of the measurement target, at an inspection related to a height direction, on the basis of the height data generated by the computing processing part, and executes the inspection of the measurement target, at an inspection related to a horizontal direction orthogonal to the height direction, on the basis of the texture image data generated by the imaging part.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
< Remainder of Page Left Intentionally Blank >
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amandeep Saini whose telephone number is (571)272-3382.  The examiner can normally be reached on M-F (8AM-4PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rudolph Vincent can be reached on (571)272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AMANDEEP SAINI/Primary Examiner, Art Unit 2661